Title: From George Washington to the Board of War, 29 September 1779
From: Washington, George
To: Board of War


        
          sir
          Hd Qrs W. Point 29 Sepr 1779.
        
        I have duly received your favor of the 23d Inst.
        The clothing which is packed up and ready for transportation you will be pleased to order on to New-Windsor, by way of Morristown—Pompton—& Ringwood I expect the clothier Gen. will be at New-Windsor before it arrives.
        We suffer so much at present for the article of shoes that should any be within the order of the board—I wish them to be sent forward as soon as possible.
        The blankets we have on hand are greatly inadequate to our wants—If any supply of these can be had it will be a very desirable attainment. I am &
        
          G.W.
        
      